EXHIBIT 10.2

 

AGREEMENT

 

This Agreement dated as of June 1, 2004, is entered into by and between ANDREAS
SOMMER (“Employee”) and Insmed Incorporated, a Virginia corporation (“Insmed”).

 

Employee and Insmed hereby agree to the following terms and conditions:

 

1. Purpose of Agreement. The purpose of this Agreement is to provide that, in
the event of a “Change in Control,” Employee may become entitled to receive
additional benefits in the event of his termination. It is believed that the
existence of these potential benefits will benefit Insmed by discouraging
turnover and causing such employee to be more able to respond to the possibility
of a Change in Control without being influenced by the potential effect of a
Change in Control on his job security.

 

2. Change in Control. As used in this Agreement, “Change in Control” means an
event or occurrence set forth in any one or more of subsections (a) through (d)
below (including an event or occurrence that constitutes a Change in Control
under one of such subsections but is specifically exempted from another such
subsection):

 

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Insmed if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of either
(x) the then-outstanding shares of common stock of Insmed (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
securities of Insmed entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from Insmed (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of Insmed, unless the Person exercising, converting or exchanging
such security acquired such security directly from Insmed or an underwriter or
agent of Insmed), (ii) any acquisition by Insmed, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Insmed or
any corporation controlled by Insmed, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i) and (ii) of subsection
(c) of this Section 2; or

 

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Insmed (the “Board”) (or, if applicable,
the Board of Directors of a successor corporation to Insmed), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that



--------------------------------------------------------------------------------

there shall be excluded from this clause (ii) any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or

 

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Insmed or a sale or other
disposition of all or substantially all of the assets of Insmed in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Insmed or substantially all of the Insmed’s
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no Person (excluding the
Acquiring Corporation or any employee benefit plan (or related trust) maintained
or sponsored by Insmed or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

 

(d) approval by the stockholders of Insmed of a complete liquidation or
dissolution of Insmed.

 

3. Rights and Obligations Prior to a Change in Control. Prior to a Change in
Control the rights and obligations of Employee with respect to his employment by
Insmed shall be whatever rights and obligations are negotiated between Insmed
and Employee from time to time. The existence of this Agreement, which deals
with such rights and obligations subsequent to a Change in Control, shall not be
treated as raising any inference with respect to what rights and obligations
exist prior to a Change in Control unless specifically stated elsewhere in this
Agreement.

 

4. Effect of a Change in Control. In the event of a Change in Control and the
Employee’s employment is terminated pursuant to a “Qualifying Termination” (as
set forth below) on or prior to the date that is within twelve (12) months of
the effective date of the Change in Control (the “Change in Control Date”), the
Employee shall be entitled to the severance payments and other benefits set
forth in this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

5. Qualifying Termination. If, subsequent to a Change in Control, Employee’s
employment terminates within one year of the Change in Control Date, such
termination shall be considered a Qualifying Termination unless:

 

a. Employee voluntarily terminates employment. However, it shall not be
considered a voluntary termination of employment if, following the Change in
Control, Employee’s compensation or duties are changed in any material respect
from what they were immediately prior to a Change in Control, and subsequent to
such change Employee elects to terminate employment. A “change in any material
respect” shall encompass (i) any significant diminution in Employee’s position,
authority, duties, responsibilities, or reporting relationship, (ii) any
material reduction in Employee’s then compensation and/or benefits, unless such
reduction is an across-the-board reduction of the compensation and/or benefits
of all similarly situated executives, (iii) any change in Employee’s job
location to a site more than 50 miles away from his place of employment prior to
the Change in Control or (iv) the failure of Insmed to obtain the agreement of
any successor to Insmed to assure and agree to perform this Agreement.

 

b. The termination is on account of Employee’s death or disability. As used
herein, “disability” refers to an illness or accident that causes Employee to be
unable to perform the duties of his job for at least six consecutive months, as
determined by a physician mutually acceptable to Insmed and the Employee.

 

c. Employee is involuntarily terminated for “Cause”, or it is determined that
the facts conclusively demonstrate that Employee would have been terminated had
any of the events set forth in clauses (i) through (iii) below had been known at
the date of termination. For this purpose “Cause” means:

 

(i) the Employee’s willful and continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Employee
gives notice of termination for any of the reasons set forth in Section 5(a)),
which failure is not cured within 60 days after a written demand for substantial
performance is received by the Employee from the Chief Executive Officer which
specifically identifies the manner in which the Chief Executive Officer believes
the Employee has not substantially performed his duties;

 

(ii) the Employee’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to Insmed; or

 

(iii) the Employee’s conviction of a felony involving a crime of moral
turpitude.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Section 5(c), no act or failure to act by the Employee
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Employee’s action or omission was
in the best interests of Insmed.

 

6. Constructive Qualifying Termination. If within six months prior to a Change
in Control Employee’s employment terminates as a result of any change described
in Section 5(a) of this Agreement, Employee shall be entitled to the
compensation, payments and other benefits that the Employee would have received
if such termination had occurred after a Change in Control.

 

7. Date and Notice of Termination. Any termination of Employee’s employment by
Insmed or by Employee shall be communicated by a written notice of termination
to the other party (the “Notice of Termination”). Where applicable, the Notice
of Termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed.

 

8. Severance Payments. If Employee is terminated as a result of a Qualifying
Termination, Insmed shall pay Employee within 30 days of said Qualifying
Termination a cash lump sum equal 1.0 times Employee’s “Compensation” as a
severance payment (“Severance Payment”).

 

(a) “Compensation” means the sum of Employee’s highest annual salary rate (i.e.
the Employee’s highest rate of annual salary while an employee of Insmed) plus a
bonus calculated by multiplying an employee’s annual salary by the maximum bonus
potential for the change of control year prorated as of the date of the Change
of Control.

 

(b) In lieu of a cash lump sum, Employee may, at his option, elect in writing to
receive the payments provided by this Section 8 in equal monthly installments
over 18 months.

 

(c) The Severance Payment set forth in this Section 8 is in lieu of any
severance payments that Employee might otherwise be entitled to receive from
Insmed under the terms of any severance pay arrangement not referred to in this
Agreement.

 

9. Stock Option Grants and Other Forms of Employee Compensation. In the event of
a Change in Control, (i) all stock options then held by Employee shall remain
exercisable for the term of the option period set forth in his option
agreement(s), and (ii) any restricted stock held by Employee shall remain
subject to the restrictions set forth in his restricted stock agreement.

 

10. Additional Benefits. In the event of a Qualifying Termination, Insmed shall
continue to provide to the Employee health, dental, long-term disability, life
insurance, continuation of D&O insurance, and the other fringe benefits that
Employee received prior to the Qualifying Termination on the same terms and
conditions as though the Employee had remained an active employee of Insmed for
the 18 month period immediately subsequent to the Qualifying Termination. Insmed
shall provide COBRA benefits to the Employee following the end of this 18-month
period, such benefits to be determined as though the Employee’s employment had
terminated at the end of such period.

 

- 4 -



--------------------------------------------------------------------------------

11. Taxes.

 

(a) The benefits that an Employee may be entitled to receive under this
Agreement and other benefits that an Employee is entitled to receive under other
plans, agreements and arrangements (which, together with the benefits provided
under this Plan, are referred to as “Payments”), may constitute Parachute
Payments that are subject to the “golden parachute” rules of Section 280G of the
Internal Revenue Code of 1986 (the “Code”) and the excise tax of Code Section
4999. As provided in this Section 11, the Parachute Payments will be reduced if,
and only to the extent that, a reduction will allow an Employee to receive a
greater Net After Tax Amount than an Employee would receive absent a reduction.

 

(b) The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to an Employee. The Accounting Firm also will
determine the Net After Tax Amount attributable to the Employee’s total
Parachute Payments.

 

(c) The Accounting Firm will next determine the largest amount of Payments that
may be made to the Employee without subjecting the Employee to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

(d) The Employee will receive the total Parachute Payments or the Capped
Payments, whichever provides the Employee with the higher Net After Tax Amount.
If the Employee will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any noncash benefits under this
Agreement or any other plan, agreement or arrangement (with the source of the
reduction to be directed by the Employee) and then by reducing the amount of any
cash benefits under this Agreement or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Employee). The
Accounting Firm will notify the Employee and Insmed if it determines that the
Parachute Payments must be reduced to the Capped Payments and will send the
Employee and Insmed a copy of its detailed calculations supporting that
determination.

 

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 11, it is possible that amounts will have been paid or distributed to
the Employee that should not have been paid or distributed under this Section 11
(“Overpayments”), or that additional amounts should be paid or distributed to
the Employee under this Section 11 (“Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against Insmed or the Employee, which assertion the Accounting
Firm believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, that Overpayment will
be treated for all purposes as a loan ab initio that the Employee must repay to
Insmed together with interest at the applicable Federal rate under Code Section
7872; provided, however, that no loan will be deemed to have been made and no
amount will be payable by the Employee to Insmed unless, and then only to the
extent that, the deemed loan and payment would either reduce the amount on which
the Employee is subject to tax under Code Section 4999 or generate a refund of
tax imposed under Code Section 4999. If the Accounting Firm determines, based
upon controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify the Employee and Insmed of that
determination and the amount of that Underpayment will be paid to the Employee
promptly by Insmed.

 

- 5 -



--------------------------------------------------------------------------------

(f) For purposes of this Section 11, the following terms shall have their
respective meanings:

 

(i) “Accounting Firm” means the independent accounting firm engaged by Insmed
immediately before the Change in Control Date.

 

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101(b) and
4999 and any State or local income taxes applicable to the Employee on the date
of payment. The determination of the Net After Tax Amount shall be made using
the highest combined effective rate imposed by the foregoing taxes on income of
the same character as the Parachute Payments or Capped Payments, as applicable,
in effect on the date of payment.

 

(iii) “Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.

 

12. Term of Agreement. This Agreement shall be effective from March 3, 2004,
through March 3, 2005. Insmed may, in its sole discretion and for any reason,
provide written notice of termination (effective as of the then applicable
expiration date) to Employee no later than 60 days before expiration date of
this Agreement. If written notice is not so provided, this Agreement shall be
automatically extended for an additional period of 12 months past the expiration
date. This Agreement shall continue to be automatically extended for an
additional twelve (12) months at the end of such 12-month period and each
succeeding 12-month period unless notice is given in the manner described in
this Section 12.

 

13. Governing Law. Except to the extent that federal law is applicable, this
Agreement is made and entered into in the Commonwealth of Virginia and the laws
of Virginia shall govern its validity and interpretation in the performance by
the parties hereto of their respective duties and obligations hereunder.

 

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the compensation, payments and benefits due Employee in
the event of a Change in Control followed by a Qualifying Termination, and there
are no representations, warranties or commitments, other than those set forth
herein, which relate to such benefits. This Agreement may be amended or modified
only by an instrument in writing executed by Insmed and the Employee.

 

15. No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any earnings that Employee may receive from
any other source reduce any such payment.

 

- 6 -



--------------------------------------------------------------------------------

16. Successors: Binding Agreement.

 

(a) Assumption by Successor. Insmed shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Insmed expressly to assume and to
agree to perform its obligations under this Agreement in the same manner and to
the same extent that Insmed would be required to perform such obligations if no
such assumption had occurred. As used herein, Insmed shall mean any successor to
its business and/or assets as aforesaid that assumes and agrees to perform its
obligations by operation of law or otherwise.

 

(b) Enforceability by Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of Employee (and Employee’s personal representatives and
heirs) and Insmed and any organization which succeeds to substantially all of
the business or assets of Insmed, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of Insmed or otherwise,
including, without limitation, as a result of a Change in Control, or by
operation of law. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amount would still be payable to such Employee
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
his designee or, if there is no such designee, to his estate.

 

17. Confidentiality. Employee acknowledges that in the course of his employment
with Insmed, he has acquired non-public privileged or confidential information
and trade secrets concerning the operations, future plans and methods of doing
business (“Proprietary Information”) of Insmed, and the Employee agrees that it
would be extremely damaging to Insmed if such Proprietary Information were
disclosed to a competitor of Insmed or to any other person or corporation.
Employee understands and agrees that all Proprietary Information Employee has
acquired during the course of such employment has been divulged to Employee in
confidence and further understands and agrees to keep all Proprietary
Information secret and confidential (except for such information which is or
becomes publicly available other than as a result of a breach by Employee of
this provision) without limitation in time. In view of the nature of Employee’s
employment and the Proprietary Information Employee has acquired during the
course of such employment, Employee likewise agrees that Insmed would be
irreparably harmed by any disclosure of Proprietary Information in violation of
the terms of this Section 16 and that Insmed shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting Employee from
engaging in any activity or threatened activity in violation of the terms of
this Section and to any other judicial relief available to it. Inquiries
regarding whether specific information constitutes Proprietary Information shall
be directed to Insmed’s General Counsel (or, if such position is vacant,
Insmed’s Chairman of the Compensation Committee); provided, however, that Insmed
shall not unreasonably classify information as Proprietary Information.

 

- 7 -



--------------------------------------------------------------------------------

18. Non-Competition.

 

(a) For a period of twelve (12) months after the termination of Employee’s
employment with Insmed, Employee will not:

 

(i) as an individual proprietor, partner, stockholder, officer, director,
employee, director, joint venturer, investor, lender, or in any capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage in any business that
competes directly with the products or services provided by Insmed at the time
of termination or for which definitive Insmed plans then exist to so provide
such products or services;

 

(ii) directly or indirectly recruit or solicit any person who is then an
employee of Insmed or was an employee of Insmed at any time within six months
prior to such retirement or solicitation; or

 

(iii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts of Insmed.

 

(b) If any restriction set forth in this Section 18 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area to which it may be enforceable.

 

(c) The restrictions contained in this Section 18 are necessary for the
protection of the business and goodwill of Insmed and are considered by Employee
to be reasonable for such purpose. Employee agrees that any breach of this
Section will cause Insmed substantial and irrevocable damage and therefore, in
the event of any such breach, in addition to such other remedies that may be
available, Insmed shall have the right to seek specific performance and
injunctive relief.

 

19. Outplacement Services. In the event the Employee is terminated by Insmed
(other than for Cause, disability or death), or the Employee voluntarily
terminates employment for the reasons set forth in Section 5(a), within twelve
(12) months following the Change in Control Date, Insmed shall provide
outplacement services through one or more outside firms of the Employee’s
choosing up to an aggregate of $10,000, with such services to extend until the
earlier of (i) 12 months following termination of Employee’s employment or (ii)
the date the Employee secures full time employment.

 

20. Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to Insmed and

 

- 8 -



--------------------------------------------------------------------------------

to the Employee at their respective addresses set forth below (or to such other
address as either Insmed or the Employee may have furnished to the other in
writing in accordance herewith). Any such notice, instruction or communication
shall be deemed to have been delivered five business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or two
business days after it is sent via a reputable nationwide overnight courier
service. Either party may give any notice, instruction or other communication
hereunder using any other means, but no such notice, instruction or other
communication shall be deemed to have been duly delivered unless and until it
actually is received by the party for whom it is intended.

 

If to Insmed:

 

Insmed Incorporated

4851 Lake Brook Drive

Glen Allen, Virginia 23058-2400

Attention: Chairman, Compensation Committee

 

If to Employee:

 

Andreas Sommer

(home address redacted)

 

21. Captions. The captions of this Agreement are inserted for convenience and do
not constitute a part hereof.

 

22. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reasons be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein and there shall be deemed substituted such other provision as will most
nearly accomplish the intent of the parties to the extent permitted by
applicable law. In case this Agreement, or any one or more of the provisions
hereof, shall be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

 

[Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Glen Allen,
Virginia.

 

    INSMED INCORPORATED

 

 

--------------------------------------------------------------------------------

  By  

/s/ Geoffrey Allan

--------------------------------------------------------------------------------

Witness

     

Geoffrey Allan, President and CEO

 

--------------------------------------------------------------------------------

     

/s/ Andreas Sommer

--------------------------------------------------------------------------------

Witness

     

Andreas Sommer

 

- 10 -